DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giurtino (US 5,697,949).

Regarding claim 16, Giurtino discloses an electrosurgical instrument comprising a branch having a metal part (60), the metal part comprising: an electrode configured to perform electrosurgery (device can be arranged as a bipolar instrument (Abstract text) with conductors found on the  distal end), and a hinge bore (81) having a plastic jacket that coats and extends through the hinge bore to form a bearing sleeve configured to center at an axis in the hinge bore a bolt inserted into the hinge bore by compensating for production tolerances in the metal part (the bipolar forceps 10 are comprised of a cast alloy which is coated in PTFE to provide electrical insulation, additionally, mounting portion 68’ with mounting hole 69’  also comprises a stainless steel rivet 92 which is inserted through a ceramic bushing washer 90; column 3, line 60- column 4, line 56).   
Regarding claim 18, Giurtino discloses the electrosurgical instrument of claim 16, wherein the plastic jacket insulates the metal part against the bolt (view figures 5b with PTFE coating).  
Regarding claim 19, Giurtino discloses the electrosurgical instrument of claim 16, further comprising a second branch having a second metal part rotatably connected to the metal part by the bolt inserted into the hinge bore (second half of the end effector 62; column 3, line 60- column 4, line 56).  
Regarding claim 20, Giurtino discloses the electrosurgical instrument of claim 19, wherein the plastic jacket is configured to electrically isolate the branch from the 
Regarding claim 21, Giurtino discloses the electrosurgical instrument of claim 16 wherein the plastic jacket is configured to insulate the metal part from the bolt (the bipolar forceps 10 are comprised of a cast alloy which is coated in PTFE to provide electrical insulation, additionally, mounting portion 68’ with mounting hole 69’ also comprises a stainless steel rivet 92 which is inserted through a ceramic bushing washer 90; column 3, line 60- column 4, line 56).     
Regarding claim 22, Giurtino discloses the electrosurgical instrument of claim 16, wherein the plastic jacket further extends to cover at least a portion of the metal part (the bipolar forceps 10 are comprised of a cast alloy which is coated in PTFE to provide electrical insulation, additionally, mounting portion 68’ with mounting hole 69’ also comprises a stainless steel rivet 92 which is inserted through a ceramic bushing washer 90; column 3, line 60- column 4, line 56).    
Regarding claim 23, Giurtino discloses the electrosurgical instrument of claim 19 wherein the second metal part comprises a second electrode that seals tissue when operated in conjunction with the electrode (second end effector is conductive in order to create the bipolar forceps;  column 5, lines 11-17 discuss application of the bipolar energy to tissue).
Regarding claim 24, Giurtino discloses the electrosurgical instrument of claim 19, wherein the first and second metal parts further comprise, respectively, first and second electrode carriers coupled to the first and second electrodes, respectively (first end effector 60 and second end effector 62).  
Regarding claim 25, Giurtino discloses an electrosurgical instrument comprising: a first branch having a first metal part (60), the first metal part comprising: a first sealing electrode (bipolar assembly); and a hinge bore having a plastic jacket that coats and extends through the hinge bore to form a bearing sleeve configured to center at an axis in the hinge bore a bolt inserted into the hinge bore by compensating for production tolerances in the first metal part; and a second branch rotatably coupled to the first branch by the bolt inserted into the hinge bore, the second branch having a second metal part, the second metal part comprising a second sealing electrode  (the bipolar forceps 10 are comprised of a cast alloy which is coated in PTFE to provide electrical insulation, additionally, mounting portion 68’ with mounting hole 69’  also comprises a stainless steel rivet 92 which is inserted through a ceramic bushing washer 90; column 3, line 60- column 4, line 56; column 5, lines 11-17 discuss application of the bipolar energy to tissue).   


Response to Arguments

Applicant’s arguments with respect to claim(s) 16 and 18-22 with claims 23-25 being newly added, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Giurtino discusses an end effector with a plastic jacket configuration. The elements discussed by Giurtino as cited in the present rejection anticipates the claimed electrosurgical instrument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794